Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 1 of 13 PageID: 667


                           BROWN & CONNERY, LLP
                                        ATTORNEYS AT LAW
                                    360 HADDON AVENUE
                                 WESTMONT, NEW JERSEY 08108
                                          (856) 854-8900
                                        FAX (856) 858-4967
Susan M. Leming, Esq.
sleming@brownconnery.com
                                          July 23, 2020




Via ECF
Honorable James B. Clark, III, U.S.M.J.
U.S. District Court of New Jersey
Martin Luther King Building &
U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

        Re:    Charles Davies, Bart Panessa, and Jeff Niemeier, Individually and on behalf
               of all others similarly situated v. Katanga Mining Limited, et al.,
               Civil Action No.: 2:17-cv-12188- CCC-JBC

Dear Judge Clark,

        We represent the Defendants Glencore PLC and Ivan Glasenberg in the above-referenced
matter. We submit the enclosed Certifications of Michael G. Bongiorno, David S. Lesser and Jamie
S. Dycus in Support of Applications for Pro Hac Vice Admission for the Court’s consideration.
Also enclosed is a proposed Consent Order as Plaintiff’s counsel has consented to the respective
pro hac admissions request. If the enclosed meets with the Court’s approval, we respectfully
request Your Honor execute the enclosed Order.

        We thank the Court for its time and attention to this request.



                                                     Respectfully submitted,

                                                     BROWN & CONNERY, LLP

                                                     /s Susan M. Leming
                                                     Susan M. Leming
Enclosures

cc:     All counsel of record (via ECF)
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 2 of 13 PageID: 668



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK VICINAGE

CHARLES DAVIES, BART PANESSA, and
JEFF NIEMEIER, Individually and on behalf of all
others similarly situated,                       Civil Action No. 2:17-cv-12188-CCC-JBC

                                  Plaintiff,
                                                                 CERTIFICATION OF
              vs.                                                SUSAN M. LEMING
                                                          IN SUPPORT OF APPLICATION FOR
KATANGA MINING LIMITED, JOHNNY                                ADMISSIONS PRO HAC VICE
BLIZZARD, JACQUES LUBBE, MATTHEW
COLWILL, ARISTOTELIS MISTADAKIS, LIAM
GALLAGHER, TIM HENDERSON, IVAN
GLASENBERG, and GLENCORE, PLC,

                                  Defendants.




         I, Susan M. Leming, an attorney duly admitted to practice law in the Courts of the State of

 New Jersey and the United States District Court for the District of New Jersey, and of full age,

 certify pursuant to Local Civil Rule 101.1(c), as follows.

          1. I am a member of the law firm of Brown & Connery, LLP, attorneys for Defendants

Glencore PLC and Ivan Glasenberg (“Defendants”), in the within matter. I submit this Certification

in support of the application of Defendants seeking the admissions of Michael G. Bongiorno, David

S. Lesser and Jamie S. Dycus as counsel pro hac vice in this matter pursuant to Local Civil Rule

101.1(c). I am personally familiar with the facts set forth in this Certification.

          2. I am in good standing in all the bars of which I am a member. I have never been

subjected to any discipline by any court or governing body.

          3. If the Court grants the pro hac vice admissions of Michael G. Bongiorno, David S.

Lesser and Jamie S. Dycus, either I or another attorney associated with Brown & Connery, LLP,

will continue to serve as local counsel of record in this matter, will review and sign all pleadings,
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 3 of 13 PageID: 669


briefs and other papers filed with the Court, will be responsible for the conduct of this action and

for the conduct of the attorneys admitted pro hac vice, will accept service of all papers filed with

the Court, will appear at all scheduled Court proceedings, and will otherwise comply with all the

terms and conditions of Local Civil Rule 101.1(c).

           4. If the Court grants the pro hac vice admissions of Michael G. Bongiorno, David S.

Lesser and Jamie S. Dycus, I shall ensure that pro hac vice counsel shall comply with Local Civil

Rule 101.1(c).

       For the foregoing reasons and the reasons set forth in the Certifications of Michael G.

Bongiorno, David S. Lesser and Jamie S. Dycus, it is respectfully requested that the Court grant

the application of Defendants to admit Michael G. Bongiorno, David S. Lesser and Jamie S. Dycus

pro hac vice to appear and participate as Defendants’ counsel in this matter pursuant to Local Civil

Rule 101.1(c).

       I hereby certify that the foregoing statements made by me are true. I am aware that if any of

the foregoing statements made by me are willfully false, I am subject to punishment.


Dated: July 23, 2020                                          s/ Susan M. Leming
                                                              Susan M. Leming
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 4 of 13 PageID: 670
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            NEWARK VICINAGE

CHARLES DAVIES, BART PANESSA, and
JEFF NIEMEIER, Individually and on behalf of all
others similarly situated,                       Civil Action No. 2:17-cv-12188-CCC-JBC

                                  Plaintiff,
               vs.                                                 CERTIFICATION OF
                                                                    DAVID S. LESSER
KATANGA MINING LIMITED, JOHNNY                                IN SUPPORT OF APPLICATION
BLIZZARD, JACQUES LUBBE, MATTHEW                             FOR ADMISSION PRO HAC VICE
COLWILL, ARISTOTELIS MISTADAKIS,
LIAM GALLAGHER, TIM HENDERSON,
IVAN GLASENBERG, and GLENCORE, PLC,

                                  Defendants.



        I, David S. Lesser, of full age, hereby certify pursuant to 28 U.S.C. § 1746, as follows:

         1.      I am an attorney-at-law and a partner with the law firm of Wilmer Cutler

 Pickering Hale and Dorr LLP with offices located at 7 World Trade Center, 250 Greenwich

 Street, New York, NY 10007.

         2.      I am duly admitted to the bar of the State of New York, as of 2002. The office

 and address of the official maintaining my admission is: New York Supreme Court, Appellate

 Division, First Judicial Department, 26th Floor, 41 Madison Avenue, New York, NY 10010. I

 am a member in good standing in this court.

         3.      There are no disciplinary proceedings pending against me in any jurisdiction,

 and no discipline has previously been imposed on me in any jurisdiction.

         4.      I submit this certification in support of the application by the Defendants

 Glencore PLC and Ivan Glasenberg (“Defendants”), to permit me to appear and participate, pro

 hac vice, as counsel for Defendants at pretrial proceedings and at the trial of this action.

         5.     I am familiar with this matter. Defendants have requested that my firm and I appear

 and participate in their representation in the pretrial proceedings and at the trial of this action.

         6.     I am associated in this matter with Susan M. Leming, a member of Brown &

 Connery, LLP, who is the attorney of record for Defendants and, is authorized to practice law
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 5 of 13 PageID: 671
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 6 of 13 PageID: 672
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            NEWARK VICINAGE

CHARLES DAVIES, BART PANESSA, and
JEFF NIEMEIER, Individually and on behalf of all
others similarly situated,                       Civil Action No. 2:17-cv-12188-CCC-JBC

                                  Plaintiff,
               vs.                                                CERTIFICATION OF
                                                                   JAMIE S. DYCUS
KATANGA MINING LIMITED, JOHNNY                             IN SUPPORT OF APPLICATION FOR
BLIZZARD, JACQUES LUBBE, MATTHEW                               ADMISSION PRO HAC VICE
COLWILL, ARISTOTELIS MISTADAKIS,
LIAM GALLAGHER, TIM HENDERSON,
IVAN GLASENBERG, and GLENCORE, PLC,

                                  Defendants.



        I, Jamie S. Dycus, of full age, hereby certify pursuant to 28 U.S.C. § 1746, as follows:

         1.      I am an attorney-at-law and a partner with the law firm of Wilmer Cutler

 Pickering Hale and Dorr LLP with offices located at 7 World Trade Center, 250 Greenwich

 Street, New York, NY 10007.

         2.      I am duly admitted to the bar of the State of New York, as of 2007. The office

 and address of the official maintaining my admission is: New York Supreme Court, Appellate

 Division, Second Judicial Department, 45 Monroe Place, Brooklyn, New York, NY 11201. I am

 a member in good standing in this court.

         3.      There are no disciplinary proceedings pending against me in any jurisdiction,

 and no discipline has previously been imposed on me in any jurisdiction.

         4.      I submit this certification in support of the application by the Defendants

 Glencore PLC and Ivan Glasenberg (“Defendants”), to permit me to appear and participate, pro

 hac vice, as counsel for Defendants at pretrial proceedings and at the trial of this action.

         5.     I am familiar with this matter. Defendants have requested that my firm and I appear

 and participate in their representation in the pretrial proceedings and at the trial of this action.

         6.     I am associated in this matter with Susan M. Leming, a member of Brown &

 Connery, LLP, who is the attorney of record for Defendants and, is authorized to practice law
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 7 of 13 PageID: 673
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 8 of 13 PageID: 674
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 9 of 13 PageID: 675
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 10 of 13 PageID: 676
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 11 of 13 PageID: 677
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 12 of 13 PageID: 678



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  NEWARK VICINAGE

  CHARLES DAVIES, BART PANESSA, and
  JEFF NIEMEIER, Individually and on behalf of all
  others similarly situated,                       Civil Action No. 2:17-cv-12188-CCC-JBC

                                  Plaintiff,
                vs.                                              ORDER FOR
                                                           PRO HAC VICE ADMISSIONS
  KATANGA MINING LIMITED, JOHNNY
  BLIZZARD, JACQUES LUBBE, MATTHEW
  COLWILL, ARISTOTELIS MISTADAKIS,
  LIAM GALLAGHER, TIM HENDERSON,
  IVAN GLASENBERG, and GLENCORE, PLC,

                                  Defendants.



        This matter having been opened to the Court by Brown & Connery, LLP, attorneys for

 Defendants Glencore PLC and Ivan Glasenberg (“Defendants”), for an Order, pursuant to Local

 Civil Rule 101.1(c), allowing Michael G. Bongiorno, David S. Lesser and Jamie S. Dycus

 admissions pro hac vice on behalf of Defendants; Plaintiffs consenting to the admissions

 requested; and the Court having considered this matter pursuant to FED. R. CIV. P. 78, and for

 good cause shown,

             IT IS on this ________ day of ______________ , 2020, ORDERED that:

    1. Michael G. Bongiorno, David S. Lesser and Jamie S. Dycus of the law firm Wilmer

 Cutler Pickering Hale and Dorr LLP, with offices located at 7 World Trade Center, 250

 Greenwich Street, New York, NY 10007, members in good standing of the Bars in which they

 are admitted, be hereby permitted to appear pro hac vice in the action pursuant to Local Civil

 Rule 101.1(c); however, all pleadings, briefs and other papers filed with the Court on behalf

 of Defendants shall be signed by a member or associate of the firm of Brown & Connery, LLP,
Case 2:17-cv-12188-CCC-JBC Document 74 Filed 07/23/20 Page 13 of 13 PageID: 679




 who is admitted to practice before this Court, who shall be responsible for said papers, and

 for the conduct of the cause, and who shall be present in Court during all phases of these

 proceedings, unless expressly excused by the Court, and who will be held responsible for the

 conduct of the attorney admitted hereby; and it is

        FURTHER ORDERED that Michael G. Bongiorno, David S. Lesser and Jamie S.

 Dycus pay $150.00 to the Clerk, United States District Court of New Jersey as required by

 Local Civil Rule 101.1(c)(3); and it is

        FURTHER ORDERED that Michael G. Bongiorno, David S. Lesser and Jamie S.

 Dycus shall pay the annual fee to the New Jersey Lawyers’ Fund for Client Protection in

 accordance with New Jersey Court Rule 1:28-2 in this year and any subsequent year in

 which they are admitted pro hac vice in this matter; and it is

        FURTHER ORDERED that Michael G. Bongiorno, David S. Lesser and Jamie S.

 Dycus shall be bound by the General and Admiralty Rules of the United States District Court for

 the District of New Jersey, including, but not limited to the provisions of L. Civ. R. 103.1, Judicial

 Ethics and Professional Responsibility, and L. Civ. R. 104.1, Discipline of Attorneys; and it is

        FURTHER ORDERED that Michael G. Bongiorno, David S. Lesser and Jamie S. Dycus

 shall be deemed to have agreed to take no fee in any tort case in excess of the New Jersey State

 Court Contingency Fee Rule, Rule 1:21-7, as amended.


                                                       So Ordered,

                                                       _____________________________
                                                       Hon. James B. Clark, III, U.S.M.J.
